DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered.
Claims 1, 10, and 19-21 have been amended. Claims 1-21 have been examined.
Response to Arguments/Amendments
Applicant’s arguments, see pp. 8 and 14 of the remarks filed 8/11/2022, with respect to claims 1, 19, and 20, have been fully considered and are persuasive.  It is noted that Applicant essentially argues that the cited art fails to teach “a ring buffer comprising a plurality of memory cells, each memory cell of the plurality of memory cells comprising one or more neurosynaptic core” as provided in the independent claims. In support of this argument, Applicant points to the originally filed disclosure at ¶ 0018, 0027, and 0030 for a definition of a neuromorphic core. This argument is supported by at least U.S. Patent Application Publication 2015/0324684 by Rivera et al., U.S. Patent Application Publication 2017/0116513 by Andreopoulos et al., and “Cognitive Computing Building Block: A Versatile and Efficient Digital Neuron Model for Neurosynaptic Cores” by Cassidy et al., each of which provide similar descriptions of a neurosynaptic core. Interpretation of “neurosynaptic core” has been adopted as suggested by Applicant. The rejections of claims 1-21 have been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
As noted above, Applicant’s arguments are persuasive. While generally teaching ring buffers, memory cells, neurosynaptic cores, demultiplexers, etc., the cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, 
a ring buffer comprising a plurality of memory cells, each memory cell of the plurality of memory cells comprising one or more neurosynaptic core;
a demultiplexer operatively coupled to the ring buffer, the demultiplexer adapted to receive input comprising a plurality of spikes, and write sequentially to each of the plurality of memory cells;
These limitations are essentially present in each of independent claims 1, 19, and 20.  The distinctions provided by the independent claims apply equally to all dependent claims.  Thus all pending claims 1-21,are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James D. Rutten/Primary Examiner, Art Unit 2121